Citation Nr: 1601450	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-40 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973, which included one year of service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2009 by the Togus, Maine, Regional Office (RO) of the Department of Veterans' Appeals (VA).  Jurisdiction has since been returned to the Indianapolis, Indiana RO.
 
In April 2011, the Veteran participated in an RO formal hearing.

In September 2014, the Board adjudicated several service connection claims and remanded the service connection claim for a neck disorder for further development.  
However, further development is required, the appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the instant claim to obtain a VA medical opinion exploring whether the Veteran's currently-diagnosed neck disorder, cervical spine degenerative disc disease, is etiologically related to service.  Specifically, the VA examiner was instructed to determine whether the Veteran's current neck disorder is related to the injuries he sustained during a jeep accident resulting from a rocket blast that occurred during his year of service in the Republic of Vietnam.  Notably, during his RO formal hearing, the Veteran also testified that he has experienced a neck impairment since service but only sought treatment in more recent years.  

However, in the May 2015 VA medical opinion and addendum thereto, the VA examiner, who opined that the Veteran's current neck disorder is unrelated to service, cites the lack of continuum of treatment for neck impairment since service, erroneously citing the first post-service neck treatment as occurring in 2012 (2006 private neck treatment is of record) and failing to consider the Veteran's report of a continuum of symptoms since service.  Thus, a new VA medical opinion must be obtained.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.   Obtain a VA medical opinion from an appropriate medical professional to determine the potential relationship between the Veteran's current neck disorder and service.  The Veteran need not be reexamined unless deemed necessary to render the requested opinion, and the Veteran's electronic claims file must be made available for review.

After reviewing the claims file, the medical professional is to state whether it is at least as likely as not that the Veteran's current neck disorder, cervical spine degenerative disc disease, is at least as likely as not (50 percent probability or more) related to service, to include the injuries he sustained from a rocket blast causing a jeep accident during his year of service in the Republic of Vietnam.  (Photographs of the Veteran with bandages resulting from these in-service injuries are of record for review, if helpful.)

The medical professional is to specifically consider and comment on the clinical significance, if any, of the Veteran's report of experiencing a chronic neck impairment since service but only seeking treatment relatively recently (the first post-service treatment of record was rendered in 2006).  

A complete rationale must be provided for the requested opinion.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




